DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2012/0109764 A1 to Martin et al. (“Martin”) in view of United States Patent Application Publication No. 2010/0051685 A1 to Royyuru et al. (“Royyuru”).
As per claims 1, 10 and 15, the claimed subject matter that is met by Martin includes:
a computer-implemented transaction method performed by a processor of an identification device, the method comprising: 
operating an environment including an application list comprising at least one first application parameter that is associated with a first application (Martin: ¶¶ 0004 and 0024 and Fig. 1); 
transmitting, to a Point of Interaction, POI, terminal and using an antenna of the identification device, the application list (Martin: ¶ 0062 and 0063 and Fig. 3); 

Martin fails to specifically teach applying one or more rules to data contained within the first request; determining, based on the application of the one or more rules, that the transaction is to proceed using a second, different application instead of the first application; 
transmitting, to the POI terminal and using the antenna, a response for restarting the transaction; modifying the application list to generate a modified application list, the modified application list comprising at least one second application parameter that is associated with the second application; performing a further action comprising: displaying a user-intelligible instruction on a display of the identification device, the user-intelligible instruction requesting that the identification device is removed from a field generated by the POI terminal and subsequently placed back within said field; or disabling the antenna and subsequently enabling the antenna after a predetermined time has elapsed; transmitting, to the POI terminal and using the antenna, the modified application list; receiving, from the POI terminal and using the antenna, a second request for confirmation that the transaction should proceed using the second application; and transmitting, to the POI terminal and using the antenna, a response to the second request. The Examiner provides Royyuru to teach and disclose this claimed feature.
The claimed subject matter that is met by Royyuru includes:
applying one or more rules to data contained within the first request (Royyuru: ¶¶ 0047-0052); 

transmitting, to the POI terminal and using the antenna, a response for restarting the transaction (Royyuru: ¶¶ 0047-0052); 
modifying the application list to generate a modified application list, the modified application list comprising at least one second application parameter that is associated with the second application (Royyuru: ¶¶ 0047-0052); 
performing a further action comprising: 
displaying a user-intelligible instruction on a display of the identification device, the user-intelligible instruction requesting that the identification device is removed from a field generated by the POI terminal and subsequently placed back within said field; or 
disabling the antenna and subsequently enabling the antenna after a predetermined time has elapsed (Royyuru: ¶¶ 0047-0052); 
transmitting, to the POI terminal and using the antenna, the modified application list (Royyuru: ¶¶ 0047-0052); 
receiving, from the POI terminal and using the antenna, a second request for confirmation that the transaction should proceed using the second application (Royyuru: ¶¶ 0047-0052); and 
transmitting, to the POI terminal and using the antenna, a response to the second request (Royyuru: ¶¶ 0047-0052)
 to the system and method for performing transactions on a mobile device as taught by Martin for the predicted result of improved systems and methods for performing transactions on a mobile device. No additional findings are seen to be necessary. 
As per claims 2, 11 and 16, the claimed subject matter that is met by Martin and Royyuru includes:
wherein modifying the application list to generate the modified application list further comprises: removing the at least one first application parameter from the application list; and adding the at least one second application parameter to the application list (Royyuru: ¶ 0051-0053).
The motivation for combining the teachings of Martin and Royyuru are discussed in the rejection of claims 1, 10 and 15, and are incorporated herein.
As per claims 3, 12 and 17, the claimed subject matter that is met by Martin and Royyuru includes:
wherein the application list further comprises: the at least one second application parameter, a first application priority value; and a second application priority value; wherein modifying the application list to generate the modified application list further comprises: modifying the first priority value and/or the second priority value such that a priority of the 
The motivation for combining the teachings of Martin and Royyuru are discussed in the rejection of claims 1, 10 and 15, and are incorporated herein.
As per claims 4, 13 and 18, the claimed subject matter that is met by Martin and Royyuru includes:
wherein the response for restarting the transaction is a response that causes the POI terminal avoid having to carry out a pre-processing stage in which at least a payment amount and payment currency are specified (Martin: ¶¶ 0068-0072)
The motivation for combining the teachings of Martin and Royyuru are discussed in the rejection of claims 1, 10 and 15, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Martin and Royyuru includes:
wherein the response to the second request comprises an authorization message or a decline message (Royyuru: ¶¶ 0017 and 0022).
The motivation for combining the teachings of Martin and Royyuru are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 6, the claimed subject matter that is met by Martin and Royyuru includes:
wherein the user-intelligible instruction comprises text and/or at least one image (Royyuru: ¶ 0052).
The motivation for combining the teachings of Martin and Royyuru are discussed in the rejection of claim 1, and are incorporated herein.
8 and 20, the claimed subject matter that is met by Martin and Royyuru includes:
wherein the identification device comprises a contactless chipcard or a software application executing on a mobile device, preferably wherein the mobile device is a mobile phone (Martin: Fig. 1, 102)
The motivation for combining the teachings of Martin and Royyuru are discussed in the rejection of claims 1 and 15, and are incorporated herein.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Royyuru as applied in claim 1, and further in view of United States Patent Application Publication No.  2013/0317924 A1 to Bush et al. (“Bush”).
As per claim 9, Martin and Royyuru fails to specifically teach transmitting, to the POI terminal and using the antenna, a request for a merchant unique identifier; and receiving, from the POI terminal and using the antenna, a message including a field populated with the merchant unique identifier; wherein determining, based on the application of the one or more rules, that the transaction is to proceed using the second, different application instead of the first application further comprises: determining that the second application is associated with the merchant unique identifier; and based on the determining, selecting the second application for continuing the transaction. The Examiner provides Bush to teach and disclose this claimed feature.
The claimed subject matter that is met by Bush includes:

Martin and Royyuru teaches systems and methods for performing transactions on a mobile device. Bush teaches a comparable system and method for performing transactions on a mobile device that was improved in the same way as the claimed invention. Bush offers the embodiment of transmitting a merchant identifier. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the merchant identifier as disclosed by Bush to the systems and methods for performing transactions on a mobile device as taught by Martin and Royyuru for the predicted result of improved systems and methods for performing transactions on a mobile device. No additional findings are seen to be necessary. 

Allowable Subject Matter
Claims 7, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627